Case 17-52032-pwb   Doc   Filed 12/11/19 Entered 12/11/19 10:37:16   Desc Main
                          Document      Page 1 of 6
Case 17-52032-pwb   Doc   Filed 12/11/19 Entered 12/11/19 10:37:16   Desc Main
                          Document      Page 2 of 6
           Case 17-52032-pwb                 Doc        Filed 12/11/19 Entered 12/11/19 10:37:16 Desc Main
                                                        Document          Page 3 of 6
                                                            SN Servicing Corporation          Final
                                                    323 FIFTH STREET
                                                   EUREKA, CA 95501
                                                For Inquiries: (800) 603-0836
                                    Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
     Analysis Date: November 25, 2019

     KIMMELY J HARRIS                                                                                          Loan:
     3573 LEHIGH WAY                                                                         Property Address:
     DECATUR GA 30034                                                                        3573 LEHIGH WAY
                                                                                             DECATUR, GA 30034



                                                Annual Escrow Account Disclosure Statement
                                                             Account History

     This is a statement of actual activity in your escrow account from Feb 2019 to Dec 2019. Last year's anticipated activity
     (payments to and from your escrow account) is next to the actual activity.

Payment Information                  Current:      Effective Jan 01, 2020:                  Escrow Balance Calculation
 Principal & Interest Pmt:                 389.83                  389.83                   Due Date:                                       Sep 01, 2019
 Escrow Payment:                           182.73                  254.58                   Escrow Balance:                                     (635.42)
 Other Funds Payment:                         0.00                    0.00                  Anticipated Pmts to Escrow:                          730.92
 Assistance Payment (-):                      0.00                    0.00                  Anticipated Pmts from Escrow (-):                       0.00
 Reserve Acct Payment:                        0.00                    0.00                  Anticipated Escrow Balance:                           $95.50
 Total Payment:                              $572.56                    $644.41



                     Payments to Escrow            Payments From Escrow                                        Escrow Balance
       Date          Anticipated   Actual          Anticipated     Actual             Description              Required       Actual
                                                                                 Starting Balance                    0.00        (756.46)
     Feb 2019                          194.67                               *                                        0.00        (561.79)
     Mar 2019                          194.67                               *                                        0.00        (367.12)
     Apr 2019                          194.67                               *                                        0.00        (172.45)
     May 2019                          194.67                               *                                        0.00          22.22
     Jun 2019                          194.67                               *                                        0.00         216.89
     Jul 2019                          937.13                               *    Escrow Only Payment                 0.00       1,154.02
     Jul 2019                                                      1,862.00 *    Homeowners Policy                   0.00        (707.98)
     Aug 2019                          182.73                               *                                        0.00        (525.25)
     Aug 2019                          182.73                               *                                        0.00        (342.52)
     Sep 2019                                                        329.18 *    County Tax                          0.00        (671.70)
     Oct 2019                          182.73                               *                                        0.00        (488.97)
     Nov 2019                          182.73                               *                                        0.00        (306.24)
     Nov 2019                                                        329.18 *    County Tax                          0.00        (635.42)
                                                                                 Anticipated Transactions            0.00        (635.42)
     Nov 2019                      548.19                                                                                         (87.23)
     Dec 2019                      182.73                                                                                          95.50
                          $0.00 $3,372.32               $0.00     $2,520.36

     An asterisk (*) indicates a difference from a previous estimate either in the date or the amount. If you want a further explanation, please call
     our toll-free number.


     Last year, we anticipated that payments from your account would be made during this period equaling 0.00. Under
     Federal law, your lowest monthly balance should not have exceeded 0.00 or 1/6 of the anticipated payment from the
     account, unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are
     silent on this issue.

                                                                                                                                            Page 1
       Case 17-52032-pwb                Doc        Filed
                                                       SN12/11/19       Entered 12/11/19 10:37:16
                                                           Servicing Corporation               Final Desc Main
                                                   Document           Page   4 of
                                                     For Inquiries: (800) 603-0836
                                                                                  6
                                Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
 Analysis Date: November 25, 2019

 KIMMELY J HARRIS                                                                                                Loan:

                                           Annual Escrow Account Disclosure Statement
                                                  Projections for Coming Year

This is an estimate of activity in your escrow account during the coming year based on payments anticipated to be made to and
from your account.


   Date              Anticipated Payments                                                                  Escrow Balance
                     To Escrow From Escrow               Description                                 Anticipated      Required
                                                         Starting Balance                                95.50          630.09
Jan 2020               210.03                                                                           305.53          840.12
Feb 2020               210.03                                                                           515.56        1,050.15
Mar 2020               210.03                                                                           725.59        1,260.18
Apr 2020               210.03                                                                           935.62        1,470.21
May 2020               210.03                                                                         1,145.65        1,680.24
Jun 2020               210.03                                                                         1,355.68        1,890.27
Jul 2020               210.03                                                                         1,565.71        2,100.30
Aug 2020               210.03        1,862.00            Homeowners Policy                              (86.26)         448.33
Sep 2020               210.03                                                                           123.77          658.36
Oct 2020               210.03           329.18           County Tax                                       4.62          539.21
Nov 2020               210.03           329.18           County Tax                                    (114.53)         420.06
Dec 2020               210.03                                                                            95.50          630.09
                    $2,520.36       $2,520.36

(Please keep this statement for comparison with the actual activity in your account at the end of the escrow accounting computation year.)
 Your escrow balance contains a cushion of 420.06. A cushion is an additional amount of funds held in your escrow
 balance to prevent the balance from becoming overdrawn when an increase in the disbursement amount occurs. Under
 Federal law, your lowest monthly balance should not exceed 420.06 or 1/6 of the anticipated payment from the account,
 unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are silent on
 this issue.

Your ending balance from the last month of the account history (escrow balance anticipated) is 95.50. Your starting
balance (escrow balance required) according to this analysis should be $630.09. This means you have a shortage of 534.59.
This shortage may be collected from you over a period of 12 months or more unless the shortage is less than 1 month's
deposit, in which case we have the additional option of requesting payment within 30 days. We have decided to collect it over 12
months.

We anticipate the total of your coming year bills to be 2,520.36. We divide that amount by the number of payments expected during
the coming year to obtain your escrow payment.




                                                                                                                                    Page 2
          Case 17-52032-pwb             Doc       Filed 12/11/19   Entered 12/11/19 10:37:16 Desc Main
                                                             Paying the shortage: If your shortage is paid in full, your new
    New Escrow Payment Calculation                Document monthly
                                                                 Page    5 of will
                                                                     payment  6 be $599.86 (calculated by subtracting the
    Unadjusted Escrow Payment                      210.03
                                                                 Shortage Amount to the left and rounding, if applicable). Paying the
    Surplus Amount:                                  0.00
                                                                 shortage does not guarantee that your payment will remain the same, as
    Shortage Amount:                                44.55
                                                                 your tax or insurance bills may have changed. If you would like to pay
    Rounding Adjustment Amount:                      0.00
                                                                 the shortage now, please pay the entire amount of the shortage before
    Escrow Payment:                               $254.58
                                                                 the effective date of your new payment. To ensure that the funds are
                                                                 posted to your account correctly, please notify your asset manager that
                                                                 you are paying the shortage.

   NOTICE OF RIGHT TO CANCEL PRIVATE MORTGAGE INSURANCE: If you currently pay private mortgage insurance
   premiums, you may have the right to cancel the insurance. In most cases, you have the right to cancel private mortgage insurance if
   the principal balance of your loan is 80 percent or less of the current fair market appraised value of your home, and you have a good
   payment history on your loan. If you want to learn whether you are eligible to cancel this insurance, please contact us at 323 Fifth
   Street, Eureka, Ca 95501 or 800-603-0836.

* Please note if you have autopay/EFT set up on your loan, it is your responsibility to make sure your payment amount is
updated. Enclosed is the EFT form that needs to be completed. Once completed, please fax to the number listed on the eft form
or return in the self-addressed envelope.




                                                                                                                            Page 3
Case 17-52032-pwb           Doc      Filed 12/11/19 Entered 12/11/19 10:37:16                Desc Main
                                     Document      Page 6 of 6


                                    CERTIFICATE OF SERVICE
         On December 11, 2019, I served the foregoing documents described as Payment change notice on
the following individuals by electronic means through the Court’s ECF program:
        COUNSEL FOR DEBTOR
        E. L. Clark
        ecfnotices@cw13.com

        I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.
                                                          /s/ Maben May
                                                          Maben May




        On December 11, 2019, I served the foregoing documents described as Payment Change notice
on the following individuals by depositing true copies thereof in the United States mail at Santa Ana,
California enclosed in a sealed envelope, with postage paid, addressed as follows:
        DEBTOR
        Kimmely Joyce Malcom Harris
        3573 Lehigh Way
        Decatur, GA 30034

        Trustee
        Mary Ida Townson
        Chapter 13 Trustee
        Suite 1600
        285 Peachtree Center Ave, NE
        Atlanta, GA 30303


        I declare under penalty of perjury under the laws of the United States of America that the
foregoing is true and correct.
                                                         /s/ Maben May
                                                         Maben May
